          Case 1:19-cv-00050-RJL Document 32 Filed 11/14/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NATIONAL TREASURY EMPLOYEES UNION               )
1750 H Street, N.W.                             )
Washington, D.C. 20006,                         )
                                                )
                               Plaintiff,       )
                v.                              )
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
JOHN MICHAEL MULVANEY, in his                   )
official capacity as Director of the Office of  )
Management and Budget,                          )                  Case No. 1:19-cv-50-RJL
725 17th Street, N.W.                           )
Washington, D.C. 20503,                         )
                                                )
and                                             )
                                                )
STEVEN TERNER MNUCHIN, in his                   )
official capacity as Secretary of the Treasury, )
1500 Pennsylvania Ave., N.W.                    )
Washington, D.C. 20220                          )
                                                )
                               Defendants.      )
______________________________________________ )

                                            NOTICE

       Plaintiff National Treasury Employees Union (NTEU) respectfully submits this notice to

update the Court on developments regarding Count III of NTEU’s amended complaint. That

count challenged the Internal Revenue Service’s (IRS) decision, in the middle of the last

shutdown, to recall over 36,000 employees to work, so that federal tax returns could be timely

processed. Am. Compl. ¶¶ 27-28. That recall meant that over 46,000 employees—more than

half of the agency’s entire workforce—were required to work during the portion of the shutdown

that fell within tax filing season. Am. Compl. ¶ 27.
            Case 1:19-cv-00050-RJL Document 32 Filed 11/14/19 Page 2 of 2



        Last week, IRS provided NTEU with a contingency plan that would govern any lapse of

appropriations during fiscal year (FY) 2020. See Ex. A. That plan shows that, if there is a lapse

in appropriations during the FY 2020 tax filing season, more than half of IRS’s workforce would

again be required to work: 47,009 employees, as compared to the 13,191 employees who would

be required to work during a non-tax filing season lapse in appropriations. Ex. A at 5 (defining

tax filing season as January 1 through April 30), 124 (59.3% of IRS would work during a FY

2020 tax filing season lapse, versus the 16.6% who would work during a non-tax filing season

lapse). As with the last tax filing season lapse, these workers are concentrated in the submission

processing centers and accounts management centers that process federal tax returns. See NTEU

Opp., Dkt. No. 27, at 39 (30,481 employees at these centers required to work during lapse); Ex.

A at 123 (31,465 employees from these centers would be required to work during tax filing

season lapse).

        This updated plan shows that the Antideficiency Act violations alleged in Count III of

NTEU’s amended complaint would reoccur if there is a lapse during the next tax filing season.

                                     Respectfully submitted,

GREGORY O’DUDEN                      NATIONAL TREASURY EMPLOYEES UNION
General Counsel                      1750 H Street, N.W.
LARRY J. ADKINS                      Washington, D.C. 20006
Deputy General Counsel               Tel: (202) 572-5500
                                     Fax: (202) 572-5645
/s/ Paras N. Shah                    greg.oduden@nteu.org
_________________________________    larry.adkins@nteu.org
PARAS N. SHAH                        paras.shah@nteu.org
Assistant Counsel                    allie.giles@nteu.org
                                     jessica.horne@nteu.org
ALLISON C. GILES
Assistant Counsel
                                     Attorneys for Plaintiff NTEU
JESSICA HORNE
Assistant Counsel                    November 14, 2019



                                                2
